J-S77001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    R.S.K.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    D.L.K.                                     :
                                               :
                       Appellant               :   No. 2007 EDA 2018

                  Appeal from the Order Entered June 11, 2018
                 In the Court of Common Pleas of Bucks County
                   Family Division at No(s): A06-12-61169-C


BEFORE:      OTT, J., DUBOW, J., and STRASSBURGER, J.

MEMORANDUM BY OTT, J.:                                FILED JANUARY 16, 2019

        Appellant, D.L.K. (“Mother”), appeals from the June 11, 2018 order in

the Court of Common Pleas of Bucks County (“trial court”) that granted her

partial physical custody and R.S.K. (“Father”) primary physical custody of the

parties’ four children.1 The order granted Father sole legal custody regarding

the selection and treatment of the children by a psychologist or psychiatrist,

and the order granted the parties shared legal custody in all other

circumstances. Upon careful review, we affirm.




____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1The children are P.K., a female, born in April of 2002; S.K., a male, born in
December of 2003; F.K., a male, born in October of 2005; and N.K., a female,
born in July of 2009.
J-S77001-18


       In its opinion accompanying the subject order, the trial court set forth

the extensive factual and procedural history of this case, which the record

evidence supports. In its opinion, the court attached and incorporated Exhibit

A, “Time table of significant events,” which specifically sets forth the

procedural history of this case. See Trial Court Opinion, 6/11/18, at Exhibit

A. We adopt the trial court’s opinion in its entirety herein. See Trial Court

Opinion, 6/11/18.

       By way of background, the underlying matter commenced in June of

2011, upon Father filing a complaint in divorce, and, as best we can discern,

a simultaneous child custody action in the First Circuit Court of Hawaii, where

the parties had resided since 2007. In November of 2011, Father relocated

to Doylestown, Bucks County, where he continued to reside at the time of the

subject proceedings. Mother temporarily relocated to the home of her father

in Staten Island, New York. In December of 2012, Mother returned to Hawaii,

where she has remained. Protracted custody proceedings have ensued in both

Hawaii and the trial court.        In December of 2014, the trial court and the

Hawaiian court determined that subject matter jurisdiction resided in the trial

court.2




____________________________________________


2 The Honorable Alan M. Rubenstein of the Court of Common Pleas of Bucks
County presided over the underlying custody matter until he recused himself
by order dated April 6, 2017. The Honorable Susan Devlin Scott presided over
the subject proceedings.

                                           -2-
J-S77001-18


       This appeal arises from Mother filing a petition on October 5, 2016, to

relocate the children to Hawaii and to modify the existing temporary custody

order. The existing temporary custody order, dated March 31, 2016, granted

Father sole legal and physical custody and suspended Mother’s custodial rights

pending further order. The existing order resulted from Mother’s failure to

return the children to Father from Hawaii at the end of their 2016 spring break

pursuant to the October 19, 2015 agreed-upon custody order.3 The trial court

found as follows, which the testimonial evidence supports.

       When Mother illegally withheld the children in March, 2016, [the
       existing custody order] was issued. . . . Father then went to
       Hawaii to gain custody of the children with the assistance of the
       police. Mother attempted to flee with the children in a pick-up
       truck, and [P.K.] fell out of the back of the truck.

Trial Court Opinion, 6/11/18, at 3.

       The trial court held an evidentiary hearing on Mother’s petition that

lasted for eleven days.4 The court issued temporary orders at the conclusion




____________________________________________


3The October 19, 2015 custody order granted Father primary physical custody
during the school year and Mother partial physical custody during the
children’s spring break, inter alia; Mother primary physical custody during the
summer; and the parties shared legal custody.

4 The hearing occurred on February 3, 2017, June 8, 2017, September 21,
2017, September 25-26, 2017, January 29-31, 2018, and May 23-25, 2018.
Father was represented by counsel during the entire proceeding. Mother was
represented by counsel during the first three hearing dates, and she
represented herself pro se thereafter.



                                           -3-
J-S77001-18


of each of the hearing dates granting Mother partial physical custody when

she was present on the East Coast.

       Mother and Father testified on their own behalf. Father presented the

testimony of his paramour, K.M.; D.M., a Doylestown resident whose daughter

has been a friend of P.K. since they were in fourth grade; and M.W.S., Father’s

aunt, who also lives in Doylestown. The children testified in the courtroom in

the presence of Mother, Father, and Father’s counsel on February 3, 2017,

and May 25, 2018.5

       On February 3, 2017, P.K., then age fourteen and in ninth grade,

testified that she wants to live with Mother, “wherever she pleases, whether

that be New York or Hawaii.” N.T., 2/3/17, at 19. She stated, “I want the

option of seeing my dad if I want to, but I need time to heal from all of this,

very badly.” Id. P.K. testified that she has been traumatized by “the entire

past five years of dealing with police officers and being in court.” Id. at 16-

20, 34. P.K. blames Father for the protracted custody litigation and the need

for police officers to retrieve the children from Mother’s custody. Id. at 22-

23. P.K. maintained her preference to live with Mother during her testimony

on May 25, 2018. See N.T., 5/25/18, at 14-15, 30-31.

       S.K., age thirteen and in seventh grade on February 3, 2017, testified

that he would like to go to Hawaii and live with Mother.       He explained, “I


____________________________________________


5 In July of 2015, in prior custody proceedings not related to the subject order,
the children likewise testified. Trial Court Opinion, 8/10/18, at 4-5.

                                           -4-
J-S77001-18


haven’t seen her in a very long time.” N.T., 2/3/17, at 64. “[Hawaii is] where

I was born. . . . I kind of just prefer her over my dad.” Id. at 65. S.K.

continued on direct examination by Mother’s counsel:

      Q. And why [do you prefer Mother over Father]?

      A. He’s done a lot of stuff that he’s blamed on her, and I just don’t
      think it’s very fair. And, you know, I just don’t trust him as much
      anymore.

      Q. And would you care to explain?

      A. Oh, he said that my mom hit him with her truck and that’s not
      true, because I was actually there. He jumped on to the side of it
      and tried to hold on and like brake it or hit the brakes or
      something. So that was completely his fault.

Id. at 65.

      With respect to the pick-up truck incident, S.K. testified that the two

younger children were inside the truck with Mother, who was the driver, and

he and P.K. “decided we should jump in the back.”            Id. at 71-72.     He

explained, “we hopped in through that thing that folds down and then we

closed it back up.” Id. at 71. S.K. continued on cross-examination by Father’s

counsel, “We started to pull away and [Father] jumped on, and I guess he like

fell on to the road while [the truck] was driving, and then he like, I don’t know,

just fell off.” Id. at 72.

      Q. What happened to [P.K.] . . ?

      A. She was trying to climb in, and it started to roll away and she
      fell off of the back of the truck.

      Q. When you say started to roll away, you mean your mom
      probably like hit the gas, right?

                                      -5-
J-S77001-18



      A. Yes.

      Q. So your mom hits the gas and your sister, [P.K.], fell off the
      back of the truck?

      A. Mm-hmm.

      Q. Because she wasn’t really even in the bed yet?

      A. She was about to get in and then it pulled away.

      Q. And so what happened to [P.K.]?

      A. She was just kind of on the street. I don’t know if she – she
      started to walk towards the truck, but she was fine overall.

Id. at 72-73. Upon inquiry by the trial court regarding whether S.K. thought

that it was dangerous for Mother to pull away in the pick-up truck with P.K.

and him in the truck bed, he testified “Yeah. I can’t really remember, but I’m

pretty sure by the time that happened -- because my mom told me that

[Father] was . . . on her, that could have been the reason she probably got

her leg pushed down and probably hit the gas and then immediately stopped.”

Id. at 73-74. In his testimony on May 25, 2018, S.K. did not provide his

custody preference. See N.T., 5/25/18, at 104-105.

      F.K., age eight and in fifth grade on February 3, 2017, testified that he

would like “to live with my mom and my dad, like maybe they both would

have . . . shared time.” On May 25, 2018, he testified, “I want to live with my

mom and have like my dad come in the summer.” N.T., 5/25/18, at 113.

      N.K., age seven and in second grade on February 3, 2017, testified on

direct examination by Mother’s counsel:

                                     -6-
J-S77001-18


      Q. You’ve lived with your mother. And how did you like that, when
      you lived with your mother?

      A. I mean, I didn’t really like it too much, but I kind of liked it. I
      mean, I’d rather -- I like living [in Doylestown rather] than Hawaii,
      because like if I was going to travel there, it would take ten hours.
      So I kind of like staying here.

Id. at 116. On May 25, 2018, N.K. testified that she likes living with Father,

and she remembers liking it when she lived with Mother. N.T., 5/25/18, at

141-142. N.K. did not express a custody preference.

      By order dated June 11, 2018, and entered on June 22, 2018, the trial

court issued a final order granting Father primary physical custody and Mother

partial physical custody from June 18, 2018, until July 30, 2018, to be

exercised in Pennsylvania, New Jersey, and/or New York. Beginning in 2019,

the order granted Mother partial physical custody for six weeks each summer,

during every Easter Break, and at specific times during odd and even years

for Christmas Break in Hawaii if Mother participates in eight counseling

sessions, at minimum, for the following purpose:

      [to help Mother] understand why she withholds the children from
      Father, her interference with Father’s relationship with the
      children and her inability to acknowledge that Father has a role in
      the children’s lives. These sessions must be completed by
      November 1, 2018, and shall be with a licensed psychologist or
      therapist with a Ph.D.

Order, 6/11/18, at ¶ 6; see also id. at ¶ 3(b) – (d). The order directed that,

if Mother fails to complete the therapy sessions, then she shall exercise her

partial custody in Pennsylvania, New Jersey, and/or New York and not in

Hawaii. Id. at ¶ 6(d). In addition, the order granted Mother physical custody

                                      -7-
J-S77001-18


for the Thanksgiving holiday during even years in Pennsylvania, New Jersey,

and/or New York.      Further, the order provided that, if Mother is in the

continental United States, she may have an additional four weekends of

physical custody during the school year in Pennsylvania, New Jersey, and/or

New York. Finally, the order granted the parties shared legal custody except

for decisions regarding the selection and treatment of the children by a

psychologist or psychiatrist, for which the order granted Father sole legal

custody.

      Mother, through counsel, timely filed a notice of appeal and a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). The trial court filed its Rule 1925(a) opinion on August

10, 2018.

      On appeal, Mother presents the following issues for our review:

      1.   Did the court err[] by not ordering that primary physical and
      shared legal custody be awarded to Mother. . .?

      2.    Did the court abuse its discretion in ordering that Father
      shall have sole legal custody of the children with respect to the
      selection and treatment of the children by a psychologist or
      psychiatrist?

      3.    Did the court abuse its discretion in [¶] 3(a) of the [subject]
      custody order that Mother . . . “shall have partial physical custody
      of the children from 9:00 a.m. on June 18, 2018 until 8:30 p.m.
      on July 30, 2018. This custody shall occur in the Pennsylvania,
      New Jersey, and/or New York area”?

      4.    Did the court err by issuing an order on March 31, 2016
      granting temporary sole custody to [Father]?




                                      -8-
J-S77001-18


      5.     Did the court abuse[] its discretion in finding “. . . Mother
      has some paranoid tendencies in that she believes the court
      systems in Hawaii and Pennsylvania are biased against her and
      this is the reason she doesn’t have custody”?

      6.    Did the court abuse its discretion in its assessment of the
      relocation factors?

Mother’s brief at 4-5.

      Our standard of review is as follows:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion. We must accept findings
      of the trial court that are supported by competent evidence of
      record, as our role does not include making independent factual
      determinations. In addition, with regard to issues of credibility
      and weight of the evidence, we must defer to the presiding trial
      judge who viewed and assessed the witnesses first-hand.
      However, we are not bound by the trial court’s deductions or
      inferences from its factual findings. Ultimately, the test is whether
      the trial court’s conclusions are unreasonable as shown by the
      evidence of record. We may reject the conclusions of the trial
      court only if they involve an error of law, or are unreasonable in
      light of the sustainable findings of the trial court.

C.R.F., III v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      Further, we have stated the following.

      [T]he discretion that a trial court employs in custody matters
      should be accorded the utmost respect, given the special nature
      of the proceeding and the lasting impact the result will have on
      the lives of the parties concerned. Indeed, the knowledge gained
      by a trial court in observing witnesses in a custody proceeding
      cannot adequately be imparted to an appellate court by a printed
      record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa. Super. 2006), quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa. Super. 2004).




                                      -9-
J-S77001-18


      Pursuant to the Child Custody Act (“Act”), 23 Pa.C.S. §§ 5321-5340, in

considering modification of an existing custody order, “a court may modify a

custody order to serve the best interest of the child.” 23 Pa.C.S. § 5328(a).

“The best-interests standard, decided on a case-by-case basis, considers all

factors that legitimately have an effect upon the child’s physical, intellectual,

moral, and spiritual well[-]being.” Saintz v. Rinker, 902 A.2d 509, 512 (Pa.

Super. 2006), quoting Arnold v. Arnold, 847 A.2d 674, 677 (Pa. Super.

2004). Section 5328(a) provides the following enumerated list of factors a

trial court must consider.

      § 5328. Factors to consider when awarding custody.

      (a) Factors. – In ordering any form of custody, the court shall
      determine the best interest of the child by considering all relevant
      factors, giving weighted consideration to those factors which
      affect the safety of the child, including the following:

             (1) Which party is more likely to encourage and permit
           frequent and continuing contact between the child and
           another party.

             (2) The present and past abuse committed by a party or
           member of the party’s household, whether there is a
           continued risk of harm to the child or an abused party and
           which party can better provide adequate physical safeguards
           and supervision of the child.

             (2.1) The information set forth in section 5329.1(a)(1) and
           (2) (relating to consideration of child abuse and involvement
           with protective services).

             (3) The parental duties performed by each party on behalf
           of the child.

             (4) The need for stability and continuity in the child’s
           education, family life and community life.

                                     - 10 -
J-S77001-18



            (5) The availability of extended family.

            (6) The child’s sibling relationships.

            (7) The well-reasoned preference of the child, based on the
          child's maturity and judgment.

            (8) The attempts of a parent to turn the child against the
          other parent, except in cases of domestic violence where
          reasonable safety measures are necessary to protect the
          child from harm.

            (9) Which party is more likely to maintain a loving, stable,
          consistent and nurturing relationship with the child adequate
          for the child's emotional needs.

            (10) Which party is more likely to attend to the daily
          physical, emotional, developmental, educational and special
          needs of the child.

            (11) The proximity of the residences of the parties.

            (12) Each party’s availability to care for the child or ability
          to make appropriate child-care arrangements.

            (13) The level of conflict between the parties and the
          willingness and ability of the parties to cooperate with one
          another. A party’s effort to protect a child from abuse by
          another party is not evidence of unwillingness or inability to
          cooperate with that party.

           (14) The history of drug or alcohol abuse of a party or
          member of a party’s household.

           (15) The mental and physical condition of a party or
          member of a party’s household.

            (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).




                                    - 11 -
J-S77001-18


      Instantly, because neither Mother nor Father was seeking to relocate,

but only the children would be moving a significant distance if Mother’s petition

for modification was granted, Mother’s petition “does not per se trigger

[S]ection 5337 of the . . . Act.” D.K. v. S.P.K., 102 A.3d 467, 477 (Pa. Super.

2014).     Nevertheless, we have held, “[t]rial courts should still consider the

relevant factors of [S]ection 5337(h) in their [S]ection 5328(a) best interest

analysis.”    Id. at 477-478.    We have explained, “several of the relevant

factors of [S]ection 5337(h) are encompassed, directly or implicitly, by the

custody factors listed in [S]ection 5328(a). Any relevant [S]ection 5337(h)

factor that is not expressly encompassed in [S]ection 5328(a) should be

considered by the trial court under the catchall provision of [S]ection

5328(a)(16).”    Id. at 478.    The Section 5337(h) relocation factors are as

follows.

      § 5337. Relocation.

      (h) Relocation factors.--In determining whether to grant a
      proposed relocation, the court shall consider the following factors,
      giving weighted consideration to those factors which affect the
      safety of the child:

            (1) The nature, quality, extent of involvement and duration
      of the child’s relationship with the party proposing to relocate and
      with the nonrelocating party, siblings and other significant persons
      in the child’s life.

             (2) The age, developmental stage, needs of the child and
      the likely impact the relocation will have on the child’s physical,
      educational and emotional development, taking into consideration
      any special needs of the child.




                                     - 12 -
J-S77001-18


           (3) The feasibility of preserving the relationship between the
     nonrelocating party and the child through suitable custody
     arrangements,     considering      the    logistics  and    financial
     circumstances of the parties.

          (4) The child’s preference, taking into consideration the age
     and maturity of the child.

           (5) Whether there is an established pattern of conduct of
     either party to promote or thwart the relationship of the child and
     the other party.

            (6) Whether the relocation will enhance the general quality
     of life for the party seeking the relocation, including, but not
     limited to, financial or emotional benefit or educational
     opportunity.

            (7) Whether the relocation will enhance the general quality
     of life for the child, including, but not limited to, financial or
     emotional benefit or educational opportunity.

          (8) The reasons and motivation of each party for seeking or
     opposing the relocation.

            (9) The present and past abuse committed by a party or
     member of the party’s household and whether there is a continued
     risk of harm to the child or an abused party.

           (10) Any other factor affecting the best interest of the child.

23 Pa.C.S. § 5337(h).

     Here, the trial court recited and reviewed all of the Section 5328(a) best

interest factors and the Section 5337(h) relocation factors in its memorandum

opinion accompanying the subject order. See Trial Court Opinion, 6/11/18,

at 2-18.   In its Rule 1925(a) opinion, the trial court addressed Mother’s

asserted errors.




                                    - 13 -
J-S77001-18


      The trial court explained that it fashioned the subject order, in part, due

to finding,

      Father is more likely to permit contact [between the children and
      Mother] based on the history of this case. . . . Mother has withheld
      the children a total of four times in violation of court orders: She
      withheld the children twice for short periods of time when she was
      in the New York area in 2011; she withheld [N.K.] from
      approximately November, 2012 until July, 2013; and then she
      withheld them a fourth time in March and April, 2016, when she
      did not return the children to Father after Spring Break. Mother
      had in fact enrolled the children in school in Hawaii in April 2016
      and planned to keep them there without agreement.

Trial Court Opinion, 6/11/18, at 2 (footnote omitted).

      In her first and second issues on appeal, Mother asserts that the trial

court erred in denying her petition for primary physical and shared legal

custody. Specifically, she asserts that the court abused its discretion by failing

to consider the impact of Father’s 1997 court-martial. We disagree.

      Contrary to Mother’s assertion, the court did consider the history of

Father’s court-martial.     The court explained as follows in its opinion

accompanying the subject order.

      Mother asserts that Father is a rapist and a Federal convicted sex
      offender. She is incorrect. She bases her assertion on the records
      of Father’s court-martial in 1997, when he was 27 years old and
      a Captain in the United States Army.

      Father’s testimony regarding the incident that led to his court-
      martial is that when he was 27, he was drunk and undressed and
      climbed through the window of the apartment of a female U.S.
      Army JAG Officer under the mistaken belief that when they had
      been together earlier in the evening, she indicated that he should
      come to her apartment. When he climbed into her bed, she woke
      up, screamed, and he was subsequently arrested and
      dishonorably discharged from the service.

                                     - 14 -
J-S77001-18



      Father pled guilty to two charges under the Uniform Code of
      Military Justice, including unlawful entry into the apartment of
      another with intent to commit a criminal offense, and wrongfully
      committing indecent acts with another. He was not convicted of
      Rape or Sexual Assault. Father’s testimony is consistent with the
      court-martial record. While we certainly do not condone
      Father’s behavior, we do not find it significant for this
      custody dispute. There is no evidence of any other such
      incident, and Mother knew of this incident prior to her
      marriage to Father. . . . Mother, who cannot say anything
      positive about Father, did not indicate any improper behavior on
      Father’s part with respect to the children. Her mantra is “I am the
      Mother, he is a rapist, give me the children.”

Trial Court Opinion, 6/11/18, at 14-15 (citations to record omitted) (emphasis

added).

     The court found that Mother had improperly characterized Father’s

court-martial record throughout the underlying matter. The court explained:

      Mother sent a copy of the court-martial to the children’s school
      saying that Father was a rapist. She also sent a copy to the
      children’s therapist stating that the therapist did not protect the
      children from a rapist. Mother did not consider the impact upon
      the children of sending these records to the school. Father is not
      a rapist and he is not a convicted sex offender. He was convicted
      of wrongfully committing indecent acts with another[,] which falls
      short of the type of offense Mother claims.

Id. at 15 (citations to record omitted).

     Moreover, the court found that Mother has improperly used this

information to alienate P.K. from Father. The court explained:

      More troubling is an entry in [P.K.]’s diary from July 27, 2017,
      when [P.K.] was 15, in which she wrote “[Father] is a rapist. He
      makes me sick with that. How the f[---] does he have custody of
      us. I’m absolutely disgusted with him and our justice system.”




                                     - 15 -
J-S77001-18


      Father had introduced this diary entry as evidence that Mother
      told [P.K.] that Father was a rapist, even though Mother denied
      stating that to [P.K.] Mother said that [P.K.] would explain this
      and another entry exhibit, which clearly indicates that Mother and
      [P.K.] discussed ahead of time how [P.K.] would respond to the
      introduction of this entry into evidence.

      Incredibly, [P.K.] denied that her Mother told her that her Father
      was a rapist, even though this has been a constant refrain of
      Mother. [P.K.]’s testimony is that she somehow realized that
      Father was either a murderer or a rapist and she decided he was
      a rapist. This is the most dramatic example of how Mother is
      turning at least [P.K.] against Father.

Id. at 10-11 (citations to record omitted).       Upon careful review of the

testimonial and documentary evidence, we discern no abuse of discretion with

respect to the weight the trial court placed upon Father’s 1997 court-martial

in fashioning its physical and legal custody award.

     Next, Mother asserts that the court failed to weigh appropriately Father’s

decision to send the three older children to live with her in Hawaii allegedly by

the end of March of 2014, when he possessed sole legal and physical custody,

and without notice to the children. Mother claims that Father’s conduct in this

regard was “rash” and “reflected instability.”   Mother’s brief at 20.

      In its opinion accompanying the subject order, the trial court found as

follows.

      Father has also engaged in questionable conduct involving the
      children’s custody, albeit to a much lesser extent than Mother.
      Despite court . . . orders on January 17, 2013 and May 14, 2013
      granting him sole legal and physical custody of the children,
      Father sent the children to Hawaii to live with Mother in two steps:
      He first sent [F.K.] in July, 2013, and then he sent [P.K.] and
      [S.K.] to Hawaii on May 31, 2014. Father testified that he had an
      agreement with Mother that he could come out to visit the

                                     - 16 -
J-S77001-18


      children, and although he went out three times in June, July, and
      October of 2014, he had only one real visit in July, and he did not
      see the children at all on the last visit in October. Father,
      however, had never asked the Bucks County Court to modify or
      vacate the Bucks County Order entered in January, 2013, giving
      him sole legal and physical custody of all four children, despite
      Mother’s repeated requests that he place in writing his agreement
      for the children’s move to Hawaii. This complicated the situation
      and may have led, in part, to Mother’s restriction of Father’s
      access to the children.

Trial Court Opinion, 6/11/18, at 3-4.

      Nevertheless, in its Rule 1925(a) opinion, the court disagreed that

Father’s decision was “rash” and “reflected instability.”    Rather, the court

found that his decision “may have been imprudent in hindsight, [but] we

believe it was based upon a consideration of the children’s situation since they

were not seeing their mother at all after she elected to improperly leave the

Pennsylvania area in December, 2012.” Trial Court Opinion, 8/10/18, at 9.

The court explained:

      Mother had fled to Hawaii with [N.K., the youngest child] in late
      2012[, when she was three years old]. In July 2013, Father sent
      [F.K.] to live with Mother. He explained that because [F.K.] was
      sad and missed [N.K.] and his mother, and [N.K.] was alone and
      “was not going to be returned to Pennsylvania despite my urging,”
      he felt that it would be appropriate to send [F.K.] to Hawaii “so at
      least two children will be together.” He observed that the children
      were “struggling” after their mother returned to Hawaii, and then
      sent [P.K.] and [S.K.] to Hawaii on May 31, 2014. In her appeal,
      Mother incorrectly says that [P.K.] and [S.K.] were sent on March
      31, 2014. This is not true. They were sent at the end of the
      school year on May 31, 2014.




                                     - 17 -
J-S77001-18


Id. at 8-9 (citations to record omitted). Upon review, we discern no abuse of

discretion with respect to the weight that the court placed on Father’s conduct

in this regard.

      Further, Mother asserts that the court abused its discretion in finding

Section 5328(a)(10) in favor of Father, i.e., which party is more likely to

attend to the daily physical, emotional, developmental, educational and

special needs of the child.         Mother claims that she has always provided

excellent care for the children. She criticizes Father by baldly asserting that

he is unable to function in a work setting since he is unemployed.6

      The court thoroughly addressed Mother’s assertion in its Rule 1925(a)

opinion. In essence, the court disagreed that Mother has always provided

excellent care for the children. Rather, the court found that Mother “does not

encourage the relationship between Father and the children.”        Trial Court

Opinion, 8/10/18, at 10. The court concluded, “Mother’s withholding of the

children and her continuing disregard for the court orders entered in this

matter also reveal her inability to understand and provide for the children’s

stability and psychological needs and well-being.”       Id.   Upon review, we

discern no abuse of discretion by the court. We adopt as our own the court’s


____________________________________________


6  The trial court addressed Father’s unemployment in its opinion
accompanying the subject order. The court found that he takes medication
for anxiety and depression, which “contributes to his not working. . . .
However, especially since he usually has help [from his paramour] with his
children-rearing duties, we do not find that any mental health issues impair
Father’s care of the children.” Trial Court Opinion, 6/11/18, at 14.

                                          - 18 -
J-S77001-18


disposition of Mother’s assertion regarding Section 5328(a)(10).       See Trial

Court Opinion, 8/10/18, at 9-11.

     Finally, Mother disagrees with the trial court that the “primary problem

[in this custody case] is that Mother does not acknowledge that Father has a

role in the children’s lives and she has withheld the child(ren) on at least four

occasions. . . . Father at all times has agreed to arrangements with her to

share . . . custody [of the children].” Id. at 2. Rather, Mother asserts that

the primary problem in this case “is forcing the children to stay with the parent

they do not want to live with.” Mother’s brief at 21.

     The trial court explained in its Rule 1925(a) opinion, “Mother’s position

is that the children want to live with her and, therefore, they should. We

disagree. . . .   Mother has overemphasized the importance of this factor,

[Section 5328(a)(7),] and she has ignored all of the other custody factors[,]

which are effectively equally weighted or favored Father.       As a significant

example, Mother has on several occasions prior to the entry of [the subject

order] improperly withheld the children from Father.”      Trial Court Opinion,

8/10/18, at 5.

      This Court has explained,

      Although the express wishes of a child are not controlling in
      custody decisions, such wishes do constitute an important factor
      that must be carefully considered in determining the child’s best
      interest. The weight to be attributed to a child’s testimony can
      best be determined by the judge before whom the child appears.
      The child’s preference must be based upon good reasons and his
      or her maturity and intelligence must also be considered.


                                     - 19 -
J-S77001-18


Ketterer v. Seifert, supra (internal quotations and citations omitted). “The

significance placed on the preference of the child who is at the center of the

custody dispute is similarly within the discretion of the trial judge.” Masser

v. Miller, 913 A.2d 912, 920 (Pa. Super. 2006).

     In analyzing the children’s custody preferences, the court credited

Father’s testimony “that when the children are with their Mother, they feel

loved, and they want to see their Mother.” Trial Court Opinion, 6/11/18, at 9

(citations to record omitted). The court found that P.K. has consistently stated

that she wants to live with Mother, but that Mother “is clearly pressuring her.

Mother told [P.K.] that [P.K.] could apply to an exclusive high school in Hawaii.

Mother told [P.K.] not to get on the plane unless it is to Hawaii. Mother said

that she told [P.K.] that Father read [P.K.]’s journal.” Id. (citations to record

omitted). With respect to S.K. and F.K., the court found that their custody

preferences have varied, as follows.

      On July 28, 2015, [S.K.] said that while Mother was pressuring
      him to say he wants to live in Hawaii, he wanted to stay in
      Doylestown and spend the summer in Hawaii. On February 3,
      2017, he said he wanted to live with Mother in Hawaii, and then
      on May 25, 2018, he cautiously stated that he had no opinion as
      to a preference. [F.K.] had said that he wanted shared time
      between Mother and Father, and then on May 25, 2018, he said
      that he wanted to live with Mother “and have like my dad come in
      the summer.”

Id. (citations to record omitted). The court found that the youngest child,

N.K., stated on February 3, 2017, “she does not like Mother and does not want




                                     - 20 -
J-S77001-18


to talk about it, and then on May 25, 2018, she did not volunteer a

preference.” Id.

      The court recognized the children’s conflicting preferences over the

years and between each other.                  However, the court did not place

determinative weight on their preferences.          Significantly, the court weighed

their preferences against, in part, Section 5328(a)(4), the need for stability

and continuity in the child’s education, family life and community life. The

court found that the children have lived with Father continuously since

November of 2014, and that they “lead stable lives in Doylestown. [P.K.] is a

very good student. [S.K.] and [F.K.] are more average[,] and [N.K.] is too

young to evaluate.       They attend the local public schools, have friends and

engage in various activities both with friends and with Father.” Trial Court

Opinion, 6/11/18, at 7.

      Moreover, the court found that the children are suffering emotionally due

to the custody dispute.7       The court reasonably concluded that the children

need stability and continuity, and that Father can provide it. The court also

recognized that, despite the children’s differing preferences, “separating them

may cause additional trauma.” Id. at 9. Based on our review of the record


____________________________________________


7  With respect to P.K., the court emphasized her diary entry of March 22,
2016, “prior to Mother taking the children for spring break, when she wrote,
‘I think this is my last night in this house for a while. I don’t think I’m gonna
be able to talk mom outa taking me to Hawaii. Although I hope I can. Please
let her be reasonally [sic]. I don’t want to reset again.’” Trial Court Opinion,
6/11/18, at 8 (citation to record omitted).

                                          - 21 -
J-S77001-18


evidence, we discern no abuse of discretion by the court in not placing

determinative weight in this case on the children’s preferences.

     In her third issue, Mother asserts that the court abused its discretion by

granting her partial physical custody in the Pennsylvania, New Jersey, and/or

New York area from 9:00 a.m. on June 18, 2018, until 8:30 p.m. on July 30,

2018. Specifically, she asserts that she is employed as a nurse in Hawaii, and

it is “unreasonable to expect her to have meaningful partial physical custody

of the children when she is forced to leave her employment for extended

periods of time.” Mother’s brief at 26.

     Because the partial custody award that Mother challenges involves a

provision specific to the summer of 2018, we conclude that this issue is moot.

Therefore, we do not consider it. See In re D.A., 801 A.2d 614, 616 (Pa.

Super. 2002) (stating, “An issue before a court is moot if in ruling upon the

issue the court cannot enter an order that has any legal force or effect.”)

(citation omitted).

     Even if not moot, we would conclude that Mother’s third issue is without

merit. The trial court explained, “Given Mother’s continuous disobedience and

violation of prior court custody orders, both here and in Hawaii, this provision

was reasonable since Mother is a school nurse who does not go back to work

until August, and she has a place for herself and the children with her [f]ather

in Staten Island.”    Trial Court Opinion, 8/10/18, at 13.     Upon review, we

conclude that the trial court did not abuse its discretion in this regard.


                                     - 22 -
J-S77001-18


      In her fourth issue, Mother asserts that the court violated her guarantee

of due process of law under the Fourteenth Amendment to the United States

Constitution on March 31, 2016, when the court allegedly issued the existing

temporary custody order ex parte. Because the subject order replaced the

existing custody order, we conclude that this issue is likewise moot. See In

re D.A., supra.

      In her fifth issue, Mother asserts that the court abused its discretion in

finding that she “has some paranoid tendencies in that she believes the court

system in Hawaii and Pennsylvania are biased against her and this is the

reason she doesn’t have custody.”        Mother’s brief at 28.   The trial court

discussed Mother’s “paranoid tendencies” in its consideration of Section

5328(a)(15), the mental and physical condition of a party. See Trial Court

Opinion, 6/11/18, at 13-14. In its Rule 1925(a) opinion, the court set forth

its factual findings in support of its conclusion that Mother has “paranoid

tendencies,” which the record evidence supports. See Trial Court Opinion,

8/10/18, at 15. The court did not find that Mother has a diagnosed mental or

physical condition, but that she “does not take any responsibility for the

situation in which she finds herself. . . . It is easier for her to blame others.

She stated that her children have been ‘legally kidnapped.’”         Trial Court

Opinion, 6/11/18, at 13-14 (citation to record omitted). We discern no abuse

of discretion. Mother’s fifth issue fails.




                                      - 23 -
J-S77001-18


     In her sixth and final issue, Mother asserts that the trial court abused its

discretion in its assessment of the Section 5337(h) relocation factors. The

trial court thoroughly considered the relocation factors in its opinion

accompanying the subject order. See Trial Court Opinion, 6/11/18, at 16-18.

The court found determinative Section 5328(a)(5), whether there is an

established pattern of conduct of either party to promote or thwart the

relationship of the child and the other party, and Section 5328(a)(8), the

reasons and motivation of each party for seeking or opposing the relocation.

Specifically, the court found that Mother “has an established pattern of

interfering with Father’s relationship with the children. Father wants to share

the children.”   Id. at 17.   Further, the court found that Mother wants the

children to reside in her primary physical custody in Hawaii “so she will have

the children to herself for the majority if not all of the time.” Id. The record

overwhelmingly supports the court’s findings. As such, we discern no abuse

of discretion in the court’s assessment of the Section 5337(h) factors.

Accordingly, we affirm the custody order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/19

                                     - 24 -
                                                                                                                         I   at   egylgyaft                   AM



                                                                                                                    KIIKeivy
                                                                                                             (5:    (Yinirk
         IN THE COURT OF COMMON PLEAS OF BUCKS
                                               COUNTY, PENNSYLVANIA
                                                           FAMILY DIVISION


                   S'                    K                                                 NO. A06 -12-61169-C
    Rc                           f




           v.

    R       t L.        ;   K)                                                             IN CUSTODY
                                                                                                                        Rill41                il!             min
                                                                                                                   Cam 10012-61149-0237 C           1407877
                                                                                                                   Main (PutOic)
                                                                                                                   Code 1.44       Judge:34
                                                                                                                   Rcpt Z2600/65 C/11/2318    t:734 PM
                                             MJMORANDUM OPINION AND ORDER

                                                                     /
           On October 5, 2016,                  121(      K.             ("Mother") filed a Petition for Custody of her four

    minor children, Pip(             ,   S, K      Fib         and   Ni(      ,   and a Petition to Relocate the children from

    Pennsylvania to Hawaii where she lives, R                               Ki         7   ("Father") opposed the relocation and

                                                             in Bucks County, Pennsylvania. A
    petitioned for primary custody of the children to remain
                                                                              in withholding the
    Significant issue in this case is Mother's repeated contemptuous behavior

                                                                                                    of the children      to live and/or
    children from Father. Complicating the situation is the desire of most

    spend a significant amount of time with Mother in Hawaii. After ten (10) days
                                                                                  of hearings and a

                                                                             the many hearings
    review of the records in Bucks County and the State of Hawaii, including
                                                                                                  that
    beginning in 2011, this Court determined that the parents shall have joint legal custody, and
                                                                                               We
    Father shall have primary physical custody and Mother shall have partial physical custody.

    offer this Opinion in support of our decision.

           Mother (DOB                          ,) is a   Registered Nurse who works in the school system in Hawaii.

    She makes approximately $65,000.00 per year. Father (DOB                                        ))   is a graduate       of Princeton

                                                                                        that he is a
    University, and has not worked in any significant capacity since 2007. He testified

                                                                                from his late
    "stay-at-home dad" and has approximately $40,000.00 to $50,000.00 in income

    Mother's estate. Father has a live-in girlfriend, who also has an income
                                                                                                                   of approximately




                                                                                 236.
THIS ORDER/JUDGMENT WAS DOCKETED AND SENT ON 06/22/2018 PURSUANT TO PA. R. C. P.
                                                                                                   Bucks
                                           agent. Father and  his girlfriend live in Doylestown,
                                insurance
$40,000.00 working for an
                                                               died in 2016.
         in a house  he  inherited  from his late Mother who
County,
                                                                                                        in
                                                                          and subsequently separated
                      met   and   married in August, 2000, in Hawaii,
        The parents
                                                                                    from Hawaii with the
                    their separation,  Mother  flew to Staten Island, New York,
June, 2011. After
                                                                                                     court
                                               and  Father  thereafter  began a series of custody
                                       Mother
children, where her father lived.
                                                                                         held in contempt
                           and Pennsylvania.   Since the separation, Mother has been
proceedings in Hawaii
                                                                                       A time table of the
                          and  Bucks  County   Courts for withholding the children.
 by both the Hawaiian
                                                                                     A. In arriving at our
             events  in  this custody   dispute is attached hereto as Appendix
significant
                                                                           and relocation below,'
           to this dispute, we have addressed the factors both for custody
resolution


CUSTODY FACTORS:
                                                                                            contact
                                                     and permit frequent and continuing
 1.       Which party is more likely to encourage
          between the child and another party.
                                                  based on the history of this case. A
                                                                                       review of the
          Father is more likely to permit contact
                                               has withheld the children a total of
                                                                                     four times in
time table (Appendix    A)  shows that Mother

                                        the children twice for short periods
                                                                             of time when she was
violation of court orders: She withheld
                                                                                            until July,
                                   withheld           NiK from approximately November, 2012
 in the New York area in 2011; she
                                                                          when she did not return
2013;2 and then she withheld them a
                                    fourth time in March and April, 2016,
                                                                                    in school in
                                           Mother had in fact enrolled the children
the children to Father after Spring Break.

 Hawaii in April 2016 and planned to
                                     keep them there without agreement.




                                                                                                                     may not
                                            issue, it would appear that a
                                                                            consideration of the relocation factors
   While neither parent has raised the                                      19, except for approximately
                                                                                                           one year beginning
                                       has lived in Hawaii since she was
 precisely fit this situation. Mother                                children she is seeking to relocate to Hawaii.
                                between 2005 and 2009. It is
                                                                 the
 in June, 2011 and two years
                                                                                            tacitly approved of N K t' s move
                      to join Mother  and MK      in July 2013, in Hawaii, we find Father
 2 By sending
 there as of that date.
                                                             2
                                                  the children in 2011,
                                                                        the Hawaiian Court issued
                                   withholding of
       As   a   result of Mother's

                                 physical custody           of the   three older children?
orders granting Father temporary
                                                                     Custody Order in which
                    8, 2012, Mother and Father agreed to a temporary
        On November
                                                                                    primary
                                                   custody order which gave Father
they agreed to       the August 3, 2012 Hawaiian
                   follow
                                                                the final custody arrangement.
                                to go to mediation to determine
physical custody, and they were
                                                                 NK      without agreement in
                                   by returning to Hawaii with
                                                                                       .



Mother sabotaged   this agreement

                                 an Order on January 17, 2013,
                                                               giving Father sole physical and
December, 2012. This resulted in


legal custody    of all four children.
                                                                           arrangement in which
                    19, 2015, the parents again reached an agreed custody
        On October

                                                           physical custody for Christmas, spring
Father had primary physical custody and Mother had partial

                                                           withheld the children in March, 2016,
break and most      of   the summer, When Mother illegally

                                  granting Father sole legal and physical
                                                                          custody                 of the children
another contempt order was issued

                                                                Hawaii to gain custody of the children
and suspending      all of Mother's rights. Father then went to
                                                                                   in a pick-up truck, and
with the assistance      of the police. Mother attempted to flee with the children
                                                                         Mother once again sabotaged
PiK     fell out   of the back of the truck, By her actions and conduct,

                                            resulting once more in the temporary suspension
                                                                                                             of her
an agreed -upon custody settlement,


custody rights.

                                                conduct involving the children's custody, albeit
                                                                                                 to
        Father has also engaged in questionable

                                                                        January 17, 2013 and May 14,
a much lesser extent than      Mother. Despite court contempt orders on

                                          custody             of the children,      Father sent the children to
2013 granting him sole legal and physical

                                         He first sent F K                in July, 2013, and then he sent PK
Hawaii to live with Mother in two steps:
                                                                      t




                                                                              because both parents moved to the East
'A custody evaluation ordered    by the Hawaiian Court was never completed
                                             and Mother to Staten Island, New York,
                                                                                     However, it contained interviews
Coast -Father to Doylestown, Pennsylvania                                           Hawaii.
                                            It also referenced court proceedings in
with the parents and other relevant people.
                                                        3
                                                                               agreement with Mother that
    and SSC   t   to Hawaii on   May 31, 2014. Father testified that he had an

                                                                                 times in June, July, and
     he could come out to     visit the children, and although he went out three
                                                                                                 at all on the last
    October   of 2014, he had only one       real visit in July, and he did not see the children

                                                       the Bucks County Court to modify or vacate
    visit in October. Father, however, had never asked

    the Bucks County Order entered in January, 2013,
                                                               giving him sole legal and physical custody of

                                                          that he place in writing his agreement for the
    all four children, despite Mother's repeated requests

                                                              and may have led, in part, to Mother's
    children's move to Hawaii. This complicated the situation

    restriction   of Father's access    to the children.

                                        motion to transfer jurisdiction of the custody case to Hawaii
                                                                                                      on
            After Mother filed      a


    November 14, 2014, Judge lha entered an Order on November 18, 2014,
                                                                        directing that the children

    were not to be removed from Hawaii. (See Exhibit M-1           I.) Despite Judge Iha's Order, Father came

    to Hawaii 011November 24, 2014, and removed the children from their
                                                                        schools using the authority


    granted to him by the January, 2013 Order.4 In response to this obvious
                                                                            violation, Father testified

                                                                            he had one order
    that he had two contradictory November 18, 2014 Orders. He claimed that

                                                                                     another
    preventing the children from leaving the islands which was stamped "Denied," and

    handwritten order directing that the children were not to be removed from Hawaii, and
                                                                                          so he


    therefore chose the order that allowed him to remove the children.

           At an ensuing hearing on December I, 2014, Judge Iha ordered Father to return the children

to Hawaii by December 5, 2014. She explained that "what was denied was an ex parte motion to

advance the hearing," and stated, "the children should not have been removed from school. This

was not a planned move. You cannot keep just yanking the children back and                  forth." (See Exhibits




                                                                                              week, all four children
°We have concluded that Father took the children at that time because in approximately one
would have been in Hawaii and Hawaii  would  arguably have  jurisdiction over this custody case.


                                                           4
                                                                                         2, 2014,
 M-2 and M2 -A; N.T. 12/1/14, pp. 8, 17.)
                                          However, after a follow-up hearing on December

                                                   so the children were never returned to Hawaii.
 jurisdiction was determined to be in Pennsylvania

                                                         from contact with Father,   Mother has also
         In addition to physically removing the children


 made statements that make clear her view of each
                                                  parents' role in the children's lives. Father

                                                    am the Mother,    I   should have the children."
 produced emails in which Mother says in essence "I

 (See, e.g., Exhibit F-80.)

                                                                           the children and the
        Neither parent has completely permitted free communication between

                                                               in Hawaii between 2013 and 2014,
 other parent. For example, when the children were with Mother
                                                                  that, except for Neasa, the
 Father asserted that he could not talk to them. Mother responded

                                                                          has complained that since
 children had cell phones and Father could call. Mother on the other hand

                                                                           We believe these
 November of 2014, she has had maybe five phone communications with Neasa.

communications have recently improved.

2,      The present and past abuse committed by a party or member of the party's
        household, whether there is a continued risk of harm to the child or an abused party
        and which party can better provide adequate physical safeguards and supervision of
        the child,

        Although each parent has made allegations of abuse against the other and alleged that the

other parent abused the children physically, there is no credible evidence of abuse between the

parties and the children. Prior to separating, the parents had attended counseling and Mother only

reported verbal abuse and not physical abuse, (See, e.g, Exhibit F-13; N.T. pp. 37, 132).

       At a hearing on October 10, 2012, Father's mother,                     "Grandmother"),

was granted an 18 month Protection From Abuse ("PFA") order against Mother for two
                                                                                   incidents

that occurred in 2011.

       The first incident occurred on July 7, 2011, when Mother and children
                                                                             were staying at

                                                                 wanted to talk to Pik          on
Grandmother's home in Doylestown. Father was still in Hawaii and
                                                  the phone to              Mother screamed profanities
     the phone. When the Grandmother went to hand

 and pushed Grandmother out of the way to get the phone
                                                        and prevent PIK r from talking to Father.


     Grandmother received a bruise on her chest as   a   result of the shoving. (See N.T. 10/10/2012, pp.


 21-25.)

           The next incident occurred on December 16, 2011, when, due to a
                                                                           confusion in the

 schedule, both Mother and Grandmother went to pick up S K
                                                                              and    Pik   from school.

                                                                             stop sign near the
 Grandmother had picked the children up in her car and when she stopped at a

 school, Mother opened the back door and pulled          S    out of the car. Grandmother tried to push

 the car door closed, but Mother threw her out of the way and she stumbled
                                                                           and hit the ground.

 (See N. T. 10/10/2012, pp. 8-12.)

           Grandmother had withdrawn without prejudice the original PFA petition she had filed on

 July 14, 2011, but refiled another PFA petition on September 27, 2012, based upon both of the

 July and December, 2011 incidents, when she thought Mother was moving to Pennsylvania from

Hawaii and Grandmother did not want Mother near her. Grandmother died in the summer of 2016.

There had not been any further abuse allegations past 2011, and for purposes of this Custody Order

this PFA order has limited relevance.


3.        The parental duties performed by, each party on behalf of the children.

          Mother has performed all traditional parental duties without assistance since separation.

Prior to separation in June, 2011, Mother was the primary caretaker for children.
                                                                                re




          Father has not had custody of the children without assistance. When the Hawaiian Court

awarded Father temporary legal and physical custody of the three older children in 2011, Father

moved to Doylestown, Pennsylvania into Grandmother's house where she helped care for the

children until her unexpected death in the summer of 2016. Since February 2014, Father's


                                                 6
                                       has lived with Father. They knew each other in
                                                                                      high school and began
 girlfriend. K           Mi

                                               committee to plan       a   high school reunion in March, 2013, Ms.
 a    relationship while attending         a


                                                                                    care of the children.
 Mt         ,   began   living with Father in February, 2014, and helps Father take

                                                                           family life and
 4.        The need for stability and continuity in the child's education,
           community life.

          The children have lived continuously with Father since
                                                                 November, 2014. They have not


 seen their mother very often,          in significant part because her custody time with them was suspended

                                                                      2016.
 after her behavior and actions in withholding the children in March,

          The children lead stable lives in Doylestown.                P   lc         is a   very good student. S.); and F.1(

                                                                                                        have
 are more average and N                 is too young to evaluate. They attend the local public schools,


 friends and engage in various activities both with friends and with Father.

                   Mc_          ,   the mother of P,k     is best friend,         t             testified on January 29, 2018.

 She described     PK         -'s activities that she has observed as watching movies, lunches, Starbucks,


and school trips. She basically described             Pic     as a    normal teenager and said           F   K   r   seems happy.


(See N.T. 1/29/18, pp. 122-155.) We found Ms.                    M-             's testimony very credible and unbiased.


         Neither parent seems to have considered the destabilizing effect upon the children when

the parents have        abruptly changed custody: The children have not been told why they suddenly

went from one home to another, When Father suddenly appeared on November 24, 2014, and


removed them from Hawaii, that was               a   traumatic event. When Mother kept them after the Spring

Break in 2016, and Father came with the police in                 April 2016 and Mother attempted to flee with

the children in her      pickup truck and PIK            fell out of the back, that was another traumatic event.


         In the CCES report dated June 9, 2015 (Exhibit F-15, p. 24), the evaluator states "the

children all are suffering emotionally           as a   result of the custody dispute." Significantly, this report

was generated in 2015 before the most traumatic custody change in                              April, 2016. According to the

                                                             7
                                                                          is the most difficult aspect of
     CCES Report,   PK      stated that the uncertainty of the scheduling

                                                  242, Exhibit F-15, p. 15.) PK,                      's emotional
     this custody dispute. (See N.T. 9/25/17, pp.

                                                                prior to Mother taking the children for
    exhaustion is evident in her diary entry of March 22, 2016,

                                                                  in this house for a while.           I   don't think
     spring break, when she wrote, "I think this is my last night

                                                              Hawaii. Although        hope I can. Please let her be
    I'm gonna be able to talk mom outa taking me         to                       I




    reasonally [sic). I don't want to reset again." (Exhibit F92, 5/23/18).
                                                                              to provide that stability.
            These children need stability and continuity. Father will be able

    The children have lived with Father continuously since November,
                                                                     2014, and should continue to

                                                                            need to sec both parents
    primarily live with Father. Even Father, however, has said the children

    (MT. 1/31/18, p. 49.)


    5.     The availability of extended family.

           Both of the families of Mother and Father live in the New York, New Jersey and

    Pennsylvania area. Both parents have, in the past, taken the children to visit with relatives,
                                                                                                   in


    particular Mother's Father who lives on Staten Island, New York.

           There are no relatives of either parent who live in Hawaii.


    6.     The child's sibling relationships.

           The children have been separated from each other for various times since June, 2011, but

they still appear to be reasonably bonded to each other. Even PrK                     who wants to live with her


Mother has said in her interview in open court on May 25, 2018, that all four children should stay

together.'




                                                                                                      that this Court
5 Mother discharged her lawyer in September, 2017, and has been proceeding pro se. She requested
                                                                                          children in the courtroom.
speak to all four children. Therefore, since Mother Was unrepresented, we interviewed
                                                                                      the

The children were comfortable with, or at least accepting of, the arrangement.

                                                        8
      7.        The well -reasoned preference of the child, based on the child's maturity and
                judgement.

                In every custody interview and in her testimony,      PE      has consistently stated that she

      wants to live with Mother and spend summer with Father. (N.T. 7/28/15, p. 134.) Her mother is

     clearly pressuring her. Mother told P          that   PE.    could apply to an exclusive high school in

     Hawaii (N.T. 9/25/17, p. 372.) Mother told        PE        not to get on a plane unless it is to Hawaii.

     Mother said that she told PE     r   that Father:read P      :'s journal. (Id. at 106.)

                The boys' positions have varied. On July 28, 2015, SK            said that while Mother was

     pressuring him to say he wants to live in Hawaii, he wanted to stay in Doylestown and spend the

     summer in Hawaii. (N.T. 7/28/15, pp. 44, 96.) On February 3, 2017, he said he wanted to live

     with Mother in Hawaii, and then on May 25, 2018, he cautiously stated that he had no opinion as

     to a preference. FK     had said that he wahted shared time between Mother and Father, (N.T.

 2/13/17, p. 95), and then on May 25, 2018, he said that he wanted to live with Mother "and have

 like my dad come in the summer." On FebrUary 2, 2017, NK                  said she does not like Mother and

 does not want to talk about it, and then on May 25, 2018, she did not volunteer a preference.

           Father testified that when the children are with their Mother, they feel loved, (N.T. 9/26/17,

p. 98), and that they want to see their Mother       (NT. 1/31/18, p. 103).

           These children have been through a lot, and separating them may cause additional trauma.


8.         The attempts of a parent to turn the child against the other parent, except in cases of
           domestic violence where reasonable safety measures are necessary to protect the child
           from harm,

           A.       Mother has implied that Father would illegally take custody of the children. This,

however, is behavior that Mother has repeatedly exhibited. Mother has, for example, told PE

not to get on an airplane unless it is a Hawaiian plane. (See Exhibit F-35, 9/25/17.) Mother claims
                                                                                     let the children
that the children are afraid because
                                       of the extent that Father went through to not

see her. (See N.T. 8/25/17, p. 349.)
                                                                                       negatively
        Furthermore, there is nothing to support
                                                 Mother's testimony that Father speaks
                                                                                           of Mother.
                                           said that Father does not speak negatively
to the children about Mother. The children
                                                                                   disrespectful
Father testified that when the children
                                        return from visiting Mother, they are very

                                                These names echo the type of names Mother
towards him and call him names such as "loser."
                                                that Mother says negative comments to the
calls Father in her emails to him. We concluded

children in general.

                              have a very close relationship. PiK      has completely bought into her
        Mother and PK

                                                        PK     should be with Mother basically full-
Mother's narrative that Father is no good and that

                       of what Mother tells P K.     is the exchange   of text messages on August 21,
time. An example

2017 in which Mother suggests that P iC            should sneak away from Father and meet Mother

                                                          tells PK            how mean Father is and
somewhere to go see the eclipse. In that exchange, Mother

Pr(    agrees. (See Exhibit F-36, 9/25/17.)

       More troubling is an entry in    PK    .'s diary from July 27, 2017, when P K       was 15, in


which she wrote "RS KE is a rapist. He makes me sick with that.
                                                                How the fuck does he have

                                                                          (Exhibit F-106, 5/25/18.)
custody of us. I'm absolutely disgusted with him and our justice system."

      .Father had introduced this diary entry as evidence that Mother told PK         that Father was


a rapist, even though   Mother denied stating that to PK      Mother said that P K .: would explain

                                                             Mother and PtK        discussed ahead of
this and another entry exhibit, which clearly indicates that

time how   Pic   would respond to the introduction of this entry into evidence.
                                                                                               though
       Incredibly, PK       denied that her Mother told her that her Father was a rapist, even

                                   of Mother, P K    is testimony is   that she somehow realized that
this has been a constant refrain



                                                   10
     Father was either a murderer or         a   rapist and she decided he was a rapist. This is the most dramatic

     example         of how Mother    is turning at least   PK     against Father. (For   a   discussion of Father's

                                                                                               to insist
     court-martial in which he pled guilty in 1998 to indecent assault, which Mother continues

     was   a   rape, see custody factor 16 below.)


                B.         Mother's emails to Father are demeaning and contain accusations         as to   what Father


  is saying about the           other parent to the children. For example, Mother wrote on March 16, 2017,

  "you truly need to get back on your meds...you need help. Get some," and on March 26, 2017,

  "stop making my children hate you, .,Get your head out               of your   asshole. Send back my kids, give


 me some money, buy a sailboat and live on it Ala Wai." (Exhibit F-80.) Mother also asserts that


 the children say that Father tells them she is a             criminal. (N.T. 8/12/16, p. 38.) The children deny

 this.

               Father's emails are more factual, and he testified that he looks through PK                 r's diary to

 see   if she and Mother have a         plan for RK.      to go to Hawaii. Father also testified that P.K         tells

 him that he is        a   rapist. (N.T. 9/26/17, p. 187.) We find his testimony credible on this issue.


9.             Which party is more likely to maintain a loving, stable, consistent and nurturing
               relationship with the child adequate for the child's emotional needs.

               Father is more likely to maintain such a relationship. While we do not think he considered

the impact on the children when he removed them from Hawaii in November, 2014, his behavior

in general has been positive. Mother on the other hand seems to be waging a campaign to have the


children to herself without much,            if any,   contact with Father, and to that end she has engaged in

behavior damaging to the children as recently as April, 2016. Father has acknowledged the

necessity for Mother to be in the children's lives and is willing to share the children. Mother is not.




                                                            11
                                                                                   developmental,
   10.     Which party is more likely to attend to the daily, physical, emotional,
           educational and special needs of the child.

           Both parties may attend to the physical needs of the children. Mother
                                                                                 consistently says she

   is a good Mother.° She is not a    good mother. Because of Mother's behavior in terms of withholding

  the children and in not considering their relationship with their Father, Mother does
                                                                                        not


  appropriately attend to the emotional or psychological needs of the children.


  11.      The proximity of the residences of the parties.

          Mother lives in Hawaii. Father lives in Doylestown, Pennsylvania. Neither parent is willing

  to move to the vicinity     of the other parent. At this point, we note that the children have been

  established in the Central Bucks School District continuously since November, 2014. We consider

  it unreasonable to uproot them again. In addition,         Mother does not own any property in Hawaii

 and her occupation as a Registered Nurse is transferrable to the East Coast. Mother refuses to

 consider such    a   move.


 12.      Each party's availability to care for the child or ability to make appropriate child-
          care arrangements.

         Both parents arc available to care for the children or make appropriate child care

 arrangements.


 13,     The level of conflict between the parties and the willingness and ability of the parties
         to cooperate with one another. A party's effort to protect a child from abuse by
         another party is not evidence of unwillingness or inability to cooperate with that
         party.

         This is a high conflict custody dispute that has been going on for seven years. While both

sides share some blame, Mother's inability to acknowledge that Father has a significant role in the




 Mother also consistently says she is not a criminal, However, on September 28, 2012, she pled nolo contendere under
Bucks County Docket No. CP-09-CP-0000928-2012 to Simple Assault, IS Pa.C.S. A. § 270 I (a)( 0, a misdemeanor
of the 2" degree, against Grandmother. She has a criminal record.

                                                       12
      children's lives and her repeated behavior in withholding the children is the principal stress factor

      creating conflict.

                  Until Mother can accept Father's role in the children's lives, the high level of conflict

      will continue.


      14.        The history of drug or alcohol abuse of             a   party or member of a party's household.

                 Father asserts that Mother abuses alcohol. There is evidence to support this contention.

      Mother had      a    DUI in the 1990's and two DUI's that were expunged                -   one in 2013 and one in 2015.

      Apparently there was an issue involving the testing machines (N.T. 8/12/16, p. 53.) While legally

      Mother had no DUI arrests in 2013 and 2015, it is                  a   possible indication        of alcohol      abuse. We do


     not find, however, that such abuse would prevent her from caring for the children based on the

     record we have.

               Father has had alcohol issues in the past when he was in college and in the                              military, but

     does not currently present any concerns.


     IS.       The mental and physical condition of a party or member of a party's household.

              There is no evidence that Mother has          a   diagnosed mental or physical condition. However,

    Mother has some paranoid tendencies in that she believes the court systems in Hawaii and

    Pennsylvania are biased against her and this is the reason she doesn't have custody.' There is no

    evidence that the Courts are biased. It is Mother's views and actions that are the problem.


             Mother does not take any responsibility for the situation in which she finds herself. She

    apparently has no ability to appreciate that her behavior in withholding the children has limited




7   Judge Rubenstein recused     himself when   he determined that one       of his grandsons was   a   friend   ofNk    .   (See   April
6, 2017     transcript.)

                                                                13
   her custody. It is easier for her to blame others. She stated that her children have been                     "legally

  kidnapped." (See N.T. 9/26/17, p, 5.)

             Mother asserts Father has psychological problems. To some extent she is correct. Father

  acknowledges that he currently takes medication for anxiety and depression. He does not work

  even though he is now only 48 years old. He has not worked for any                     significant period of time

  since he and Mother returned to Hawaii from Florida in 2007, where they had been for two years,

  and.stated that his mother supported the family. When asked why he does not work, Father

  explained that the children need him, That was not               a   satisfactory answer for this Court. In 2007,

 the parents were     living together and Mother        was a stay-at-home mom. Father could easily have


 gone to work then, and since all the children are in school, he could certainly work now. We have


 concluded that the extent    of Father's anxiety      and depression        contributes to his not working and it

 is greater than he states.   However, especially since he usually has help with his children-rearing

 duties, we do not find that any mental health issues impair Father's care               of the children.

 16.        Any other relevant factors.

           Mother asserts that Father is   a   rapist and   a   Federal convicted sex offender. She is incorrect.

She bases her assertion on, the records        of Father's court-martial in      1997, when he was 27 years old

and    a   Captain in the United States Army. (See Exhibit M-14, "General Court -Martial Order

Number 9, 24 April 1988." 9/21/17.)

           Father's testimony regarding the incident that led to his court-martial is that when he was

27, he was drunk and undressed and climbed through the                    window of the apartment of        a   female

U.S. Army JAG      Officer under the mistaken belief that when they had been together earlier in the

evening, she indicated that he should come to her apartment. When he climbed into her bed, she




                                                        14
                                                          dishonorably discharged from the
  woke up, screamed, and he was subsequently arrested and

  service.

             Father pled guilty to two charges under the Uniform Code              of Military Justice, including

 unlawful entry into the apartment of another with intent to commit                      a   criminal offense, and

 wrongfully committing indecent acts with another. He was not convicted of Rape
                                                                                or Sexual


 Assault. Father's testimony is consistent with the court-martial record.
                                                                          While we certainly do not

                                                                                    There is no
 condone Father's behavior, we do not find it significant for this custody dispute.

 evidence     of any other    such incident, and Mother knew            of this incident prior   to her marriage to

                                                                                     8), and most
 Father. The incident is described in the CCES report (see Exhibit F-15, 9/21/17, p.

 importantly, even Mother, who cannot say anything positive about Father, did not indicate any

 improper behavior on Father's part with respect to the children. Her mantra is                  "I   am the Mother,


he is a rapist, give me the     children."

           Mother sent   a   copy   of the court-martial     to the   children's school saying that Father was a

rapist. (Exhibit F-17, 9/21/17.) She also sent           a    copy to the children's therapist stating that the

therapist did not protect the children from       a   rapist. (Exhibit F-18, 9/21/17.) Mother did not consider

the impact upon the children         of sending theSe records     to the school. Father is not a rapist and he is


not   a   convicted sex offender. He was convicted             of wrongfully committing indecent          acts with


another which falls short       of   the type   of offense Mother claims. Father went            to the school and


explained the situation. He is still allowed at the school, We also note that the school was familiar

with the parties since Mother had been banned from the school grounds after the December, 2011

incident in which she pushed Grandmother to the ground.




                                                         15
     RELOCATION FACTORS:
                                                                                    case, it is not. In D.K.
               While both parents have treated this custody dispute as a relocation

                                                                             of Pennsylvania noted that    in
     v.   S,P,K, 102 A.3d 467, 468 (Pa.Super. 2014), the Superior Court

     cases

              where neither Mother nor Father is relocating and only the children stand to move
              to a significantly distant location, the relocation provisions of the Child
                                                                                              Custody
                                                                                                   the
              Act, 23 Pa.C.S.A. § 5337, are not per se triggered.... However, in such cases,
              trial court shall consider the relevant factors set forth in Section 5337 (h) insofar as
              they impact the final determination of the best interests of the children."


              We will address the relocation factors below, but we note some overlap the custody factors

 discussed previously.

     1.       The nature, quality, extent of involvement and duration of the child's relationship
              with the party proposing to relocate and with the nonrelocating party, siblings and
              other significant persons in the child's life.

              The children love their Mother and want to see her as well as their Father. Pig      definitely

 has a close relationship with her Mother. Mother, however, is pressuring         PK      to choose Mother

 over Father, and it is not a healthy relationship.

             The positions of the other children vary.


2.           The age, developmental stage, needs of the child and the likely impact the relocation
             wil have on the child's physical, educational and emotional development, tatting into
             consideration any special needs of the child,

             The children have lived in Hawaii before so they would adjust to relocation. However,

they are settled in Bucks County and there is no good reason to uproot them.


3.           The feasibility of preserving the relationship between the nonrelocating party and the
             child through suitable custody arrangements, considering the logistics and financial
             circumstances of the parties.

             The relationship between the children and Father would not be preserved if the children

relocated to Hawaii.
                                                      16
                                                                          maturity              of the child.
     4.     The child's preference, taking into consideration the age and

             P   K   wants to live with her Mother. The preference   of the two boys varies. NK         at least



     in the past, does not want to really see her Mother.


            Whether there is an established pattern of conduct of either
                                                                         party to promote or
     5,
            thwart the relationship of the child and the other party.

            Mother has an established pattern        of interfering with Father's relationship with         the


     children. Father wants to share the children.

 6.         Whether the relocation will enhance the general quality of life for the party seeking
            the relocation, including, but not limited to, financial or emotional
                                                                                       benefit or
            educational opportunity.

            This factor is not relevant. Neither parent is relocating.


 7.         Whether the relocation will enhance the general quality of life for the child, including,
            but not limited to, financial or emotional benefit or educational opportunity.

            While the children would probably do well in Hawaii    as   they did in the past, there is nothing

 to suggest that such    relocation would enhance the general quality     of life for   the children above and


 beyond what they have been provided in Bucks County.


8.         The reasons and motivation of each party for seeking or opposing the relocation.

           Mother wants the relocation so she will have the children to herself for the majority        if not
all   of the time.


9.        The present and past abuse committed by a party or member of the party's household
          and whether there is a continued risk of harm to the child or an abused party.

          As we noted under Custody Factor     2   above, although each parent has made allegations        of

abuse against the other and alleged that the other parent abused the       children physically, there is no

credible evidence of abuse between the parties and the children. Prior to separating, the parents

had attended counseling and      Mother only reported verbal abuse and not physical abuse.


                                                     17
  10.     Any other factor affecting the best interest of the child.

          None.


  CONCLUSION:

          We have find that it is in the best interest      of all four children that Father should have

  primary physical custody of all of the children. The difficulty is determining what partial physical

  custody to award Mother given her history of withholding the children and her view of Father's

  limited role in the children's lives. This issue is complicated by the distance between the parents.

 The best solution would be for Mother to relocate and engage in therapy on the East Coast to

 determine why she wants to exclude Father. However, that is unrealistic.

         Since June, 2017, whenever Mother has been in Pennsylvania, we have entered interim

 Orders giving her unsupervised partial physical custody, We also entered a holiday interim Order.

 These interim Orders all specifically state that Mother shall not take the children to Hawaii. Mother

 has obeyed these Orders, She also says that she has been punished by not seeing the children from

April 4, 2016 until June 8, 2017, and that she has learned her lesson. We will see.

        At the conclusion   of testimony      in this matter on   May 25, 2018, we directed the parties to

submit briefs, including an analysis of the custody and relocation factors, and a proposed form of

custody order. Mother proposed in her custody order that she be given sole legal custody of the

children and that Father be required to come to Hawaii for his partial custody and visitation with

the children. In contrast, Father proposed in his custody order that Mother have significant periods

of partial custody of the children   in the   summer and    a   holiday schedule but that all of Mother's

partial custody occur on the East Coast of the continental United States.

        After reviewing the parties' respective proposals and considering the history of this case,

we have determined that it is appropriate to adopt Father's recommendation in part and require



                                                     18
   that Mother's first period of partial custody with the children occur on the East Coast in the

  Pennsylvania, New Jersey and/or New York area.

          We have further concluded that it is not financially feasible or practical for Mother to

  exercise all of her partial physical custody with the children on the East Coast. We are concerned

  by Mother's past contemptuous behavior, and the only action that has made an impression upon

  Mother is the restriction of her custody of her children. This, however, has had the effect of

  harming the children. Therefore, we have attempted to build in a safeguard and will permit Mother

  to eventually take the children to Hawaii with the provision that she first attend therapy. We believe

 that Mother's cooperation in this process and acceptance      of therapy would start   to lower the level

 of conflict between the parties and benefit the children. This Court cannot, however, control

 Mother's behavior, and all we can do   is   direct her to attend the therapy sessions. We cannot predict

 the consequences.

        Under our Order, Mother will have partial physical custody of the minor children under an

increasing schedule. Her first period of partial custody will be June 18, 2018 to July 30, 2018, on

the East Coast. This is the time that Father suggested. Furthermore, before she may take the

children for any partial custody time in Hawaii, she shall attend at (east eight (8) therapy sessions

with a licensed Ph.D. psychologist to start to try and understand her destructive behavior in

withholding the children, her interference with Father's relationship with the children and her

inability to acknowledge that Father has a role in the children's lives. If Mother is compliant in

attending these courtordered therapy sessions, then she will be permitted to take the children to

Hawaii for some of her partial physical custody time.

       We have excluded Dr. Allman or a friend       of his from being the psychologist for the therapy

because in the CCES custody evaluation report Dr. Allman expressed a clear bias in that he



                                                    19
"believes that mothers are better for children emotionally than are fathers." (See Exhibit F-15,

9/21/17, p. 18.) This would only reinforce D         K    's view and be counter -productive for


counseling.

       For the reasons above we enter the attached Custody Order.




                                          align
                                           BY THE COURT:

                                                                     frA
                                          ,-ter
                                           S g      AN DEVL    SCO   1/4


                                                          I$




                                               20
APPENDIX "A"
  R           ' 8    .1<      -   v. D,   L
  Bucks County Docket No. A06 -2012-61169-C
  Time table of significant events


  Aug. 8, 2000         Parties many in Hawaii after meeting in 1998

  2005                 Parties move to Florida

  April 2007           Parties return to Hawaii

  Hawaiian Court (First Circuit State of Hawaii FC-D No. 11-1--1029)

  June   1,   2011     Mother flies to NY (Staten Island- her Father's home); keeps
                       children in New York; subsequently asks to live with B
                       K         (Paternal Grandmother) in Doylestown.

 June 16, 2011         Father files Complaint in Divorce in Hawaii

 July 14, 2011        Grandmother files for PFA in Bucks County against Mother
                      after phone incident in home and police called. Mother not
                      served and hearing continued. Petition withdrawn on 9/14/2011
                      without prejudice.

 Aug. 16, 2011        Ex parte Order: Father awarded temporary sole legal and
                      physical custody of children. Mother ordered
                      to return children to Father in Hawaii immediately.

Aug. 24, 2011        Mother held in contempt. Father is granted temporary sole legal
                     and physical custody of all 4 children. Mother ordered to
                     transfer children at Newark Airport on Friday, August 26, 2011.

Aug. 26, 2011        Father flies to Newark Airport and retrieves children.

Sep. 12, 2011        Order for Pre -Decree Relief awarding custody of children to
                     Father.

Oct. 10, 2011        Mother returns to marital residence in Hawaii but then returns
                     to New York with children several days later.                     1
    Nov. 3, 2011       Order: Grandmother awarded physical custody of children.
                       Mother ordered to turn custody of children to Grandmother by
                       11/5/11 at 4:00 pm.

   Nov. 10, 2011      Order to enforce custody transfer: Mother found in contempt of
                      Nov. 3, 2011 Order (F-3); Mother refuses to disclose children's
                      location.

   Nov. 14, 2011      Father relocates to Doylestown from Hawaii.

   Nov. 15, 2011      New York police assist in transferring custody of children from
                      Mother to Grandmother.

  Nov. 17, 2011      Custody Hearings - Parties testify and represented by
  Nov. 22, 2011      counsel.

  Dec. 14, 2011      Custody Order:
                     Grandmother awarded temporary physical custody of three
                     eldest children.
                    Mother awarded temporary physical custody of youngest child.
                    Parties have temporary joint legal custody of all four children.
                    Mother has visitation 12/9-11/2011 and 12/23/2011-1/3/2012
                    and first, second and fourth weekends of each month

 Dec. 16, 2011       Physical altercation between Grandmother and Mother in
                    Doylestown as Mother attempts to pick up PK      and SK .
                    (Parties had agreed to Mother's non-scheduled visitation with
                    children on 12/16/2011.)

                   Mother arrested and charged with interference of custody of
                   children, simple assault, disorderly conduct and engaging in
                   fighting.

Dec. 16, 2011      Court issues orders awarding Grandmother temporary custody
                   of youngest child Ne, until further court order.

Dec. 20, 2011      Sua sponte hearing in Hawaii before Judge Catherine Remigio.
                   Parties represented by counsel.
                   Court "finds none of the witnesses entirely credible" but finds
                   Grandmother's version "more credible."
                                        2
                                                                     after sua sponte
  Dec. 21, 2011    .   Order and findings of fact by Judge Remigio
                                                                        custody of all 4
                       hearing: Grandmother has temporary sole legal
                                                                           Mother
                       children and physical custody of 3 older children.
                       retains temporary custody of NK      Mother's visitation to be
                       supervised by her father A:     T        Mother not allowed on
                       children's school grounds. (F-4 p. 28)
                                                                          include
                       Another hearing scheduled for 1/26/2012 which will
                       custody evaluation.

 Jan. 26, 2012         Hearing on status of custody evaluation report.
                       Rescheduled to 3/29/12 for custody evaluation report. (Final
                       report never issued as Father asserted Pa. jurisdiction.)

                       Agreed custody schedule: parents have joint legal custody.
                       Father has primary physical custody. Mother has alternate
                       weekends- exchanges at Bridgewater NJ Police Station

 July 13,2012      Order by Judge Remigio transferring custody to PA.

 Aug, 3, 2012      Court Order after hearing on July 9, 2012 re Father's Motion
                   for Pre -Decree Relief filed May 8, 2012.

                  Father awarded temporary sole legal and physical custody of 3
                  oldest children.

                  Mother has temporary sole legal and physical custody of N
                  If mother returns to mainland, parents alternate weeks in
                  summer until school year when prior academic schedule
                  ordered by court resumes. Mother has weekend schedule.

Bucks County Court (No. A06 -2012-61169-C)

May 30, 2012      Father files for custody in Bucks County.

Sep. 7, 2012      Mother files Petition for sole legal custody of children in New
                  York state court.

Sep. 12, 2012     Bucks County custody conference held and report issued.
                                           3
  Sep. 25, 2012        Father files emergency petition for special relief and contempt.
                       (Alleges Mother filed action in NY state and brought children
                       back late to school.)

  Sep. 27, 2012       Grandmother re -files Petition for Protection From Abuse (PFA)
                      against Mother as result of Dec. 16, 2011 incident involving
                      custody transfer altercation

  Oct. 10, 2012       Judge Clyde Waite grants 18 month PFA order for
                      Grandmother against Mother after hearing (A06 -11-62084-A).

  Nov. 8, 2012        Agreed temporary Order
                      Father represented by counsel; Mother pro se
                      Parents agree to follow the Aug. 3, 2012 Hawaiian Order with
                      minor modifications to agreement to go to mediation with
                      custody therapist (did not occur). Custody transfer to occur at
                      Bridgewater NJ Police Station.

 Dec. 2012         Mother returns to Hawaii with Nk,        without Father's
                   agreement.

 Dec. 21, 2012     Father files contempt and request for modification of custody.

 Jan, 9, 2013      Father files contempt and petition to modify custody.

Jan. 17, 2013     Contempt hearing - Judge Rubenstein presiding.
                  Both parties represented by counsel, Father present.
                  Order- Mother in contempt; Father given temporary sole legal
                  and physical custody of all 4 children; bench warrant for
                  Mother issued.

Spring 2013       B       K         travels to Hawaii to attempt to obtain custody
                  of Nk       but Mother refuses to turn over child to her.

May 3, 2013       Father files petition for contempt ofJanuaty 17, 2013 Order

May 7, 2013       Contempt hearing (Judge Rubenstein). Father and Grandmother
                  present. Mother represented by counsel. Father to have sole
                  legal and physical custody of all four children. Mother ordered

                                          4
                                                    60 days of date of order.
                   to transfer NBC to Father within
                                                      for Mother. Order issued
                   Bench warrant remains outstanding
                   May 14, 2013.
                                                           (see Mother's
July 19, 2013      Father sends FK to Hawaii by agreement,
                   motion to transfer jurisdiction)

                   Father sends SK       and P K     to   Hawaii by agreement.
May 31, 2014                         i




                   Father and K      M             visit Mother's home in Hawaii.
Oct 7-11, 2014

                   Mother files Reneived Ex Parte Motion
                                                         Regarding Immediate
Oct. 27, 2014                                              For Hearing in
                   Temporary Custody and Shortening Time
                   Hawaii.
                                                                  Mother
Nov, 12, 2014      Hearing in Hawaii -Judge Sherri Iha presiding.
                   represented by counsel.

                                                                   Hawaii.
Nov. 14, 2014      Mother files Motion to Transfer Jurisdiction to
                   (Problem notice issued by Master -a Rule needs
                                                                    to be issued;
                   motion not filed until 11/25/14.)

Nov. 18, 2014      Judge Iha (Hawaii) issues order after hearing on 11/12/2014
                                                                        "not to be
                   continuing matter to 12/17/2014 and orders children
                   removed from Island of Oahu pending further Court
                                                                        order."


Nov. 18, 2014-     Judge Rubenstein and Judge Iha conference - determine
                                                                         in Hawaii
                   children resided in Hawaii for 6 months; jurisdiction

Nov. 24, 2014      Father travels to Hawaii and removes children back to
                   Pennsylvania.

                                                                     in Bucks
Nov. 25, 2014      Mother files emergency petition to modify custody
                   County.

                                                                   ex parte
Dec.   1,   2014   Hearing in Hawaii before Judge Iha re: Mother's
                   motion for immediate temporary custody and
                                                               Father's violation
                   of Judge lha's 11/18/2014 Order.
                                                                        directed to
                   Father ordered to return children to Hawaii but then
                   call in at 8:30 next morning for telephone hearing.

  Dec. 2, 2014    Judge Rubenstein and Judge Ma hold telephone hearing;
                  parents testify. Decision: children have not resided in Hawaii
                  for at least 6 months as alleged and jurisdiction to remain
                                                                              in

                  Bucks County. Mother alleges bias by Judge Rubenstein
                  because he is allegedly friends with Grandmother.

 Dec. 9, 2014     Mother files petition to confirm relocation and modify custody.

 Dec. 16, 2014    Mother files petition for recusal.

 Jan. 12, 2015   Hearing before Judge Rubenstein. Mother's motion for recusal
                 withdrawn.
                 Testimony re Mother's Petitions for Custody and Relocation
                 not completed (hearing stopped during cross- examination of
                 Mother; Father had not testified).
                 Parties directed to obtain private custody evaluation. No further
                 hearings until completion of custody evaluation.
                 Custody order of 11/8/2012 to remain in effect.
                 Children not to be removed from Bucks County.
                 Mother may have partial custody in Bucks County.


Jan. 20, 2015    Father files petition for contempt.

Jan. 21, 2015    Father files petition to modify custody.

Feb. 6, 2015     Mother files petition for contempt of 1/12/2015 order.

Feb. 10, 2015    Mother files amended petition for contempt of 1/12/2015 order.

Feb. 11.2015     Mother files petition for contempt of 1/12/2105 order.

April 27, 2015   Order: parties to obtain CCES custody evaluation.

June 9, 2015     CCES report- parties joint legal; father primary physical,
                 mother partial custody.


                                       6
                                                  from    PIK       and S'K   .


July 15, 2015    Judge Rubenstein hears testimony
                                                     to produce records on
July 28, 2015    Discovery hearing- Father ordered
                                                       information on all
                 discharge from military and provide
                                                      health or sign release for
                 medications he is taking for mental
                 Mother's counsel.
                                                     with parties and their
Oct. 19, 2015    Agreed Order entered after hearing
                 counsel present;
                 Parties have shared legal custody;
                                                      and Mother partial
                 Father has primary physical custody
                 physical custody;
                                                       school year and with
                 Children to reside with Father during
                                                          spring break;
                 Mother during the summer vacation and
                                                           years;
                 Parties share holidays with odd and even
                                                         with 30 days written
                 Mother to have additional custody time
                 notice to Father.

                                                                     bench warrant
March 29, 2016   Father files petition for special relief requesting
                                                                   spring break and
                 after Mother fails to bring back children from
                 he determines children are in Hawaii via cell
                                                                  phone app.

                                                                  into National
March 31, 2016   Judge Rubenstein issues Bench Warrant (logged
                                                                   to bring
                 Crime Information Center) for Mother for failure
                                                                Break on March
                 children back to Pennsylvania at end of Spring
                 28, 2016.

                 Sua sponte Order. Father granted sole legal and
                                                                  physical
                                                                    rights are
                 custody of all 4 children and all Mother's custody
                 suspended pursuant to Oct. 19, 2015 agreement.

                                                                M
April 3, 2016    Father flies to Hawaii with girlfriend

                                                             obtained custody of
April 6, 2016    Children returned to Pennsylvania- Father
                                                                the aid of police
                 the children on April 5, 2016, in Hawaii with
                 after altercation with Mother in her pickup truck.
                                                              but denies
April 27, 2016   Judge Rubenstein rescinds the bench warrant
                                                                   temporary
                 Mother's motion for reconsideration of 3/31/2016

                                       7
                                                    March 29, 2016 sua sponte
                custody order. Judge Rubenstein's
                                                     remained in effect until the
                Order suspending Mother's custody
                                                     on June 8, 2017
                first hearing before the undersigned

                                                        (to reinstate Oct 19,
June 6, 2016    Mother files expedited custody petition
                2015 custody order).
                                                            and modify March
Aug. 8, 2016    Mother files petition to approve relocation
                31, 2016 temporary order.
                                                             and Relocation.
Aug. 12, 2016   Hearing on Mother's Petition for Custody
                                                        petitions after her refusal
                Judge Rubenstein dismisses Mother's
                                                           a DUI arrest in
                to answer questions on cross concerning
                                                            is not precluded from
                September 2013 (no conviction). Mother
                filing further petitions to modify custody.
                                                       order - says Order final
Aug. 22, 2016   Mother files appeal from Aug. 12, 2016
                                                                says Mother
                as no new hearing scheduled. Judge Rubenstein
                may refile custody petitions.
                                                                12, 2016 order,
Aug. 22, 2016   Mother files motion for reconsideration of Aug.
                                                                  to enter an
Sep. 14, 2016   Superior Court issues order directing trial court
                                                                      there is no
                order of court no later than September 19, 2016, as
                Aug. 12, 2016 order on trial court docket.

                Judge Rubenstein enters order granting Mother's
                                                                   request to
Sep. 19.2016
                transcribe children's notes of testimony and dismissing
                                                                        relocate
                Mother's petitions to reinstate prior custody order and
                to Hawaii

                                                                       March
Sep. 22, 2016   Mother files petition to approve relocation and modify
                31, 2016 temporary custody order.

                                                                  due to Judge
                Mother files motion for recusal alleging conflict
                Rubenstein's grandson and Nd( in same class.
                                                             and modification
Sep. 27, 2016   Mother files amended petition for relocation
                of March 31, 2016 custody order.
  Oct. 5, 2016        Mother files another petition to approve relocation and modify
                      March 31, 2016 custody order.

  Oct. 11, 2016       Mother files emergency motion for immediate reinstatement of
                      Mother's custody rights and order for immediate custody.

 Nov. 22, 2016       Mother files another motion for recusal.

 Dec. 19, 2016       Superior Court quashes Mother's appeal as interlocutory.

 Feb.   1,   2017    Mother's motion to recuse denied after hearing.

 Feb. 3, 2017        Custody hearing. Judge Rubenstein hears from all 4
                     Children in camera.

 Feb. 16, 2017       Order for custody hearing on 4/6/2017.

 Mar. 10, 2017      Mother files petition for contempt of 7/28/15 Order alleging
                    Father failed to "exercise due diligence in obtaining military
                    records,"

 April 6, 2017      Judge Rubenstein issues Order recusing himself.

                    Order signed by Judge Rubenstein scheduling a custody hearing
                    before the undersigned on June 8, 2017 on Mother's petition for
                    custody relocation.

April 11, 2017      Mother files expedited petition for custody.

May 15, 2017        Mother files amended petition for contempt of 7/28/15
                    discovery order.

June 8, 2017        Hearings before the undersigned have been held on the
to date             following 10 dates; 6/8, 9/21*, 9/25, 9/26/17, 1/29, 1/30, 1/31,
                    5/23, 5/24, 5/25/18

On each of those dates, Orders have been entered giving Mother partial physical
custody of the minor child when she is present on the East Coast.



                                         9
                                                   Father's 4/24/1998 court-martial
* Exhibit M-14 introduced at hearing on 9/21/17:                             of
                                          unlawful entry into the apartment
order: Father pleaded guilty to Charge 1,                                       and
                                          offense (indecent acts upon another);
another with intent to commit a criminal
                                             acts with another on 6/30/1996,
Charge I1, wrongfully committing indecent
                                             and discharged from U.S, Army.
Sentenced to forfeit all pay and allowances




                                       10